The Respondent in Essex Court brought Ejectm’t ag’t the Appell’t and a Special Verd’t was found but no Damages assessed The Court upon the Verd’t gave Judgm’t for the Pit. releasing his Damages Judgm’t was entered for the Land and Costs. And the Court here upon the Argum’t were of Opinion with the County Court as to the Title
But Mr. Holloway moved to set aside the Judgment because the Damages being released the Costs were gone and Cited 3. *R56Leoxi’d Wood and Payn the Saying of Kemp Secondary, to that purpose
I insisted upon the Stat. of Glo’ster by which Costs are to be recov’d in those Actions where Damages may be recovered And the Court Affirmed the Judgm’t for the whole Vid Roll & Danv. Abr. Titt. Error.
And the true difference According to the Book called Trials pr pais last Edition 243, is this, where nothing but Damages are to be recov’d and the Jury Assess no Damages the Pit. looses all the Benefit of the Verd’t But where any thing else is to be recovered besides Damages As in Debt, Ejectm’t &c. he may release his Damages and have Judgm’t upon the Verd’t for the rest Vid. 2. Keb. 545.